DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed Decemnber 18, 2017 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of Cite No. 1 is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 23, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 23, of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 25 – 27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘in the liquid medium’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘by weight of the liquid medium.’

6.	Claim 30 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘comprising the polymer composite’ is indefinite as it is unclear what the coating is, before it comprises the composite. It is also unclear how the polymer composite is added to the coating.


Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1, 7, 9, 13, 21, 23, 25 and 27 – 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stockton et al (U.S. 2010/0143652 A1).

With regard to Claim 9, chitosan is disclosed (paragraph 0098), therefore an antimicrobial agent. However, because an antimicrobial agent is optional, it is not required by Claim 9.
With regard to Claim 13, the amount of clay is 0 to 200 parts per 100 parts of polymeric matrix (paragraph 0150). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 21 and 23, a liquid medium is disclosed that is an aqueous solution (water; paragraph 0112).
With regard to Claim 25, the amount of filler is 0 to 200 parts per 100 parts of dispersion solids (paragraph 0150) and the amount of solids is 30 to 50 wt% (paragraph 0113). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

With regard to Claim 30, the claimed reduction in transmission is therefore obtained.


9. 	Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stockton et al (U.S. 2010/0143652 A1) in view of Mealey et al.
Stockton et al disclose a composite comprising a silane as discussed above. With regard to Claims 4 and 6, Stockton et al fail to disclose trimethoxysilane. However, Mealey et al teach that it is well – known in the art to provide for trialkoxysilanes (have been the workhorses of the industry from the beginning to now; page 32, column 2, lines 8 – 9) for providing better bonding at the polymer / filler interface (page 32, column 1, lines 6 – 8). It would have been obvious for one of ordinary skill in the art to provide for trimethoxysilane, in order to provide a silane coupling agent that is well – known in the art.

10. 	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stockton et al (U.S. 2010/0143652 A1) as evidenced by Altonen et al (U.S. Patent Application Publication No. 2015/0115491 A1).
Stockton et al disclose a composite as discussed above. Stockton et al fail to disclose the claimed amount of zein. However, the amount of solids, therefore the amount of zein, is about 


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated January 8, 2021, that the amended phrase ‘consisting essentially of’ is not disclosed by Stockton et al, because the additives disclosed by Stockton et al are not explicitly excluded.  However, the additives are not specifically required.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782